Citation Nr: 0930152	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 
1969, including service in the Republic of Vietnam from July 
1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The rating decision on appeal 
denied entitlement to service connection for PTSD because the 
evidence of record did not show that the Veteran had been 
diagnosed with PTSD.  

The Veteran testified at a video conference hearing in 
support of his claim in September 2008 before the undersigned 
Acting Veterans Law Judge.  At the hearing, he submitted an 
additional stressor statement and waived his right to have 
the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO initially denied the Veteran's claim because there was 
no evidence of record that he had been diagnosed with PTSD.  
Subsequently, he submitted private medical records that show 
a diagnosis of PTSD, first noted in May 2006.  

The Veteran testified at a video conference hearing in 
September 2008.  At his hearing, he provided a list of three 
stressors with two month time frames.  Previously, he had not 
provided the RO with a narrow enough time frame to attempt to 
have his stressors verified.  At his hearing, he discussed 
three stressors: his unit was subjected to sniper fire, 
endured mortar attacks, and was subjected to a mortar attack 
that resulted in the death of six members of his unit.  The 
Veteran stated that the stressors all occurred while he was 
serving with the 540th Supply Company in Chang Valley, the 
Republic of Vietnam.  His service personnel records show that 
he was assigned to that company while serving in Vietnam.  

In order to verify a stressor for PTSD, the RO generally 
contacts the U.S. Army Joint Services Records Research Center 
(JSRRC) (formerly known as the U.S. Armed Services Center for 
Unit Records Research, or CURR).  The JSRRC requires that 
Veteran provide the RO, at a minimum, the dates of his 
stressors (within two months), the specific unit he was 
assigned to at the time of each stressor, the specific 
location of each stressor.  As the Veteran provided this 
information at his hearing, the RO should contact the JSRRC 
and provide them with his service dates, unit identification, 
and the approximate dates and locations of the alleged 
stressor incidents noted above, in order to corroborate them.

Subsequently, if the JSRRC validates any of the claimed 
stressors, the Veteran should be scheduled for a VA PTSD 
examination so that a medical professional can state which of 
the confirmed stressors caused his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of the three alleged 
in-service stressors.  This summary 
should be forwarded to the JSRRC with a 
request for any information, to include 
unit records, which would assist in 
verifying the alleged in-service 
stressors.  If no records are available, 
a negative reply to that effect is 
required.  The stressors are as follows: 
(1) his unit (the 540th Supply Company) 
was exposed to sniper fire in Chang 
Valley, Vietnam, in January and February 
1969; (2) his unit (the 540th Supply 
Company) sustained a mortar attack in 
Chang Valley, Vietnam, in August or 
September 1968; (3) his unit sustained a 
mortar attack, during which six members 
of his company (the 540th Supply Company) 
were killed, in Chang Valley, Vietnam, in 
either April or May 1969.  

2.  If, and only if one or more of the 
Veteran's stressors are verified by 
JSRRC, the RO should schedule the Veteran 
for a VA PTSD examination to determine 
whether the verified stressor(s) caused 
his PTSD.  The claims file must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must rule in or exclude a diagnosis of 
PTSD.  If the examiner diagnoses the 
Veteran as having PTSD, the examiner must 
state whether the in-service stressor(s) 
verified by JSRRC are sufficient to 
produce PTSD.  The examiner should be 
instructed that only verified stressors 
may be considered.  

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the Veteran is afforded 
an appropriate opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




